Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claims 1-3 have been examined in this application. This communication is the first action on the merits. 
Drawings
3.	The drawings filed on 6/3/20 are acceptable for examination proceedings.
Specification
4.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a command unit, a driven unit, a motor control unit, a preprocessing unit in claim 1,
	the preprocessing unit in claim 2, 
	the motor control unit, the command unit, the preprocessing unit in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
	Claim 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US PG Pub: 2018/0052449) in view of Donderici (US PG Pub: 2015/0346381).
5.	Regarding claim 1, Nakamura teaches a motor controller comprising: a command unit which outputs a command value for controlling a motor that drives a driven unit (e.g., According to a first aspect of the present invention, a motor control device for a motor coupled with a driven part of a machine via an elastically deformable element, includes: a velocity command part configured to generate a velocity command) (Para. [0007]); 
	a motor control unit which controls the motor based on the command value (e.g., FIG. 1 is a block diagram for explaining the configuration of a motor control device serving as a technical premise. As shown in FIG. 1, a velocity command outputted from a velocity command unit 10 is inputted to a velocity controller 20, and the velocity controller 20 generates a torque command using the inputted velocity command and the inputted motor velocity of a motor 50 (revolution velocity of motor), then outputs the torque command to a torque control unit 30. The torque control unit 30 controls the revolution of the motor 50 based on the addition value of the torque command and a compensation torque command from a compensation torque calculation unit 80) (Para. [0026], Fig. 1-2); 
	a compensation filter which compensates for the command value (e.g., In addition, as shown in FIG. 2, the motor control device of the present embodiment includes a compensation filter 801 and a compensation gain part 802 as the compensation torque calculation unit 80 shown in FIG. 1. The compensation filter 801, for example, can be configured by a first order low-pass filter. The compensation filter 801 is capable of adding a bandpass filter or higher-order low-pass filter to the first order low-pass filter, or using a bandpass filter or a higher-order low-pass filter in place of the first order low-pass filter. The objective of providing a compensation filter is to extract vibrations of a frequency intended for vibration suppression, and to avoid destabilization due to a high-frequency vibration component. The motor control device shown in FIG. 2 further includes a setting change unit 90 that changes the gain of the PI controller 202, and changes at least one among the gain of the compensation gain part 802 and compensation filter 801 of the compensation torque calculation unit 80 in accordance with this change. In place of the PI controller 202, a proportional (P) controller, or proportional/integral/derivative (PID) controller may be used) 9Para. [0028], Fig. 2, element 801); wherein the compensation filter has a frequency region in which a gain is greater than 1 (e.g., When handling in the motor control device of FIG. 2, in the case of the compensation gain and compensation filter of the compensation torque calculation part 80 being adjusted to match the gain C.sub.1(s) of the velocity controller 202) (Para. [0031]).
	Nakamura does not specifically teach and a preprocessing unit which is provided in a stage preceding the compensation filter;
	and the preprocessing unit executes, when a variation in the command value before being compensated for with the compensation filter is equal to or less than a predetermined value, preprocessing in which a past command value is used as a current command value.
	Donderici teaches and a preprocessing unit which is provided in a stage preceding the compensation filter (e.g., herein the processor is further configured to implement preprocessing techniques on the plurality of signals before determining the plurality of compensated signals) (Refer to Claim 19, also refer to Para. [0039]);
	and the preprocessing unit executes, when a variation in the command value before being compensated for with the compensation filter is equal to or less than a predetermined value (e.g., Based on the difference between input signals and the modeling result, variable set of output parameters can be adjusted to reduce the difference. The afore-described operations can be iterated and stopped once the difference reduces satisfies a threshold. Alternatively, or in addition, a look-up table that maps the input to output parameters can be computed and used. Parameters including pipe distance and direction, transmitter location, wellbore size, and other environmental parameters can be obtained by implementing preprocessing) (Para. [0040]), preprocessing in which a past command value is used as a current command value (e.g., The preprocessing can also include azimuthal binning and multi-bin processing to obtain dipole tensor components as well known in Logging While Drilling propagation induction resistivity well logging. Preprocessing can also include calibration operation utilizing past measurements or predicted position (or both) of moving sensor system or environmental conditions) 9Para. [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Nakamura and Donderici before him/her, to modify the teachings of Nakamura to include the preprocessing teachings of Donderici with the motivation to improve signal to noise ratio (Donderici: Para. [0039]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698.  The examiner can normally be reached on Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116